DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s IDS of 1/3/2022 has been fully and carefully considered and was filed before prosecution closed and included the certification that each reference was first cited in a communication from a foreign patent office in a counter-part foreign application not more than three months prior to the filing of this statement.  
Response to Amendment & Response to Amendment
Applicant has amended the claims as was discussed with applicant’s representative on December 21, 2021.  The claims now recite that working medium composition includes a first amine compound and a second amine compound wherein the first amine compounds is a heterocyclic tertiary amine compound which consists of a carbon atom, a nitrogen atom a hydrogen atom and in which a ratio of (C/N) atom included in the one molecule is from 7-9, the heterocyclic tertiary amine compound comprising a plurality of heterocycles , the first amine compound comprises at least two tertiary amino groups comprising heterocycles and the second amine is a heterocyclic tertiary amine having a C/N ratio of a carbon atom number to a nitrogen atom number included in one molecule is in a range of 5 to less than 7; the heterocyclic tertiary amine compound comprising a plurality of heterocycles.  A water treatment system comprises an osmotic pressure generator and a concentrator wherein the osmotic pressure generator includes a first chamber to where feed waste water is introduced and treated and a second chamber which includes the working medium comprising  the plurality of heterocyclic tertiary amine composition, an osmosis membrane partitions the first and second chambers which includes a housing and operative connected is a concentrator which includes a carbon dioxide releasing unit configured to release carbon dioxide from the working medium wherein carbon dioxide is contacted with the working medium so that the carbon dioxide is absorbed into the working medium and  a phase separating unit to phase separate carbon dioxide from the working medium by phase separation thereby producing a treated purified water.   The working medium and water treatment system as claimed has not been taught nor fairly suggested either singularly or combination by the prior art.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Grace Kim on January 6, 2021.
The application has been amended as follows: 
In the Claims:

Claim 1, line 14, delete “5 or more to less than 7” and insert --5 to less than 7--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771